Title: From Benjamin Franklin to Deborah Franklin, 3 June 1769
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, June 3. 1769
Capt. Jefferies has so long talk’d of sailing, that People began to think he would never sail; and now I am just told that he goes this Evening, so can only say that I am well, and that having receiv’d Sally’s Letter by Capt. Falkner, I rejoice to hear you so soon got over your late Indisposition, but am impatient for the next Packet which I hope will bring me that good News under your own hand. My Love to Sally and thank her for the Seeds. I shall write to her and you by the Packet that goes next Wednesday, and to all my other Friends. I am Your ever loving Husband
B Franklin
Mrs. Stevenson sends her Love talks of going with Falkner to make you a Visit. Mr. Foxcroft is arriv’d.
